
	
		I
		112th CONGRESS
		2d Session
		H. R. 6532
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. McClintock
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain Federal land
		  under the administrative jurisdiction of the Bureau of Land Management in El
		  Dorado County, California, to the Shingle Springs Band of Miwok Indians, and
		  for other purposes.
	
	
		1.Land conveyance, Bureau of
			 Land Management land, El Dorado County, California, to Shingle Springs Band of
			 Miwok Indians
			(a)Conveyance
			 requiredAt the request of
			 Shingle Springs Band of Miwok Indians, the Secretary of the Interior shall
			 convey to the Shingle Springs Band of Miwok Indians all right, title, and
			 interest of the United States in and to the Federal land described in
			 subsection (b).
			(b)ConsiderationAs consideration for the conveyance under
			 subsection (a), the Shingle Springs Band of Miwok Indians shall pay to the
			 Secretary an amount equal to the fair market value of the Federal land
			 conveyed.
			(c)Land
			 descriptionThe Federal land
			 referred to in subsection (a) is the approximately 40.852 acres of Federal land
			 under the administrative jurisdiction of the Bureau of Land Management
			 identified as Conveyance boundary on the map titled
			 Shingle Springs Land Conveyance/Draft and dated June 7,
			 2012.
			
